DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 are being rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 8, 10-13 and 17-20 is/are rejected under 35 U.S.C. 102 (a 1 or 2) as being anticipated by USPUB 2014/0302263 A1 issued to Ise et al. 
Regarding claims 1 and 12, lse discloses a method [0051] for manufacturing a one-piece woven (OPW) air bag (hollow woven airbag-[0055; also see Fig. 3a], comprising: providing yarns having a spin finish thereon ("filament yarn was provided with a spin finish," [0074]); warping the yarns on at least one beam of a loom (see para (0051) - "warp yarns" and "loom"); simultaneously weaving yarns into a fabric air bag structure ("a double-ply fabric may be woven by a Jacquard loom and formed into an airbag by hollow weaving," [0051 ]; in hollow weaving, both the double-layer portions and the single-layer portions are woven in a simultaneous process, in which the both the double-layer portions and the single-layer portions of the fabric are being produced simultaneously in the hollow weave procedure; also see Fig. 4 of applicant) having two layer portions defining an inflatable volume (each side of the airbag is a layer portion defining the inflatable volume interior of the airbag; see [0066] and Fig. 3a) and single layer portions forming seams delimiting the inflatable volume (see Fig. 3a - the peripheral dotted seal line of the fabric shows the single layer seam portion); 
coating the air bag structure to cover the spin finish ("the fabric is coated and made air-impermeable," [0054]; it is inherent that the coating covers the spin finish); and 
cutting the coated air bag structure to define the OPW air bag ("when the airbag fabric is woven by hollow weaving, an airbag is formed by cutting outside the portion where a bag is formed by a binding structure,” [0055]). 
	Regarding claims 2 and 13, lse discloses the method (hollow woven airbag, [0055]; also see Fig. 3a) of claim 1, wherein the coating comprises silicone ("coating material, various elastomers can be used. Silicone is preferred," [0054]). 
	Regarding claim 5, lse discloses the method [0051] of claim 1, wherein the air bag structure is coated without scouring the yarns ("when the weaving is performed by a waterjet loom, the yarn-making oil may fall off substantially, making it possible to omit scouring after weaving," see [0052]. 
	Regarding claim 6, lse discloses the method at [0051] of claim 1, wherein the air bag structure is coated without washing the yarns ("when the weaving is performed by a waterjet loom, the yarn-making oil may fall off substantially, making it possible to omit scouring after weaving," [0052]; also see "Scouring after weaving can be performed by a known method. For example, hot-water washing or warm water washing" - scouring is washing). 
	Regarding claim 8, lse discloses the method [0051] of claim 1, wherein the step of warping the yarns on a loom see [0051] comprises warping the yarns on at least one beam of an air-jet or rapier loom ("air jet loom," [0051]. 
	Regarding claims 10 and 17, lse discloses the method [0051] of claim 1, wherein the spin finish comprises about 1.0 - 3.0% by weight ("spin finish oil is applied at 0.5 to 2.0 percent," para [0041] of the OPW air bag. 
	Regarding claims 11, 12 and 18-20, lse discloses the method [0051] of claim 1, wherein the air bag structure forms a side curtain ("a side curtain airbag," para [0055)). 
Regarding claim 12, lse discloses an OPW air bag (hollow woven airbag, para [0055]; also see Fig. 3a) comprising: a fabric structure having two layer portions defining an inflatable volume (each side of the airbag is a layer portion defining the inflatable volume interior of the airbag; see [0066] and Fig. 3a) and single layer portions forming seams delimiting the inflatable volume see [0055] and Fig. 3a - the sewn exterior portions of the two sides of the fabric form a single layer seam portion), the fabric structure comprising woven yarns having a spin finish ("a spin finish oil is applied,"  [0041)) provided thereon; and a coating ("the fabric is coated and made air-impermeable," [0054]) covering the spin finish (spin finish, [0041]). 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ise as applied to claims 1-2, 5-6, 8, 10-13 and 17-20 above, and further in view of EP 2,374,923 81 issued to Finn et al. 
Regarding claims 3 and 14, lse discloses the method (para [0051) of claim 1, but does not further specify wherein the coating comprises a polyvinyl chloride (PVC) base coat. While lse does not specifically note that the coating comprises a PVC base, PVC based coatings are well known in the art and are regularly utilized with coatings. For example, Finn discloses an inflatable airbag (see [0003]) further utilizing a polyvinyl chloride (PVC) based coating ("53 percent by weight polyvinyl chloride coating," para [0009]). Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the invention would have employed the PVC based coating, as disclosed by Finn, in order to further increase the impermeable properties of the coating. 
Claims 4, 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ise as applied to claims 1-2, 5-6, 8, 10-13 and 17-20 above, and further in view USPUB 2017/0182968 A1 issued to Hill et al. 
Regarding claim 4, lse discloses the method [0051] as sought in claim 1, but does not further specify wherein the coating includes a phosphate-based flame-retardant material. While lse does not further specify a phosphate-based flame-retardant material included in the coating, flame retardant substances are regularly used with air bag coatings. For example, Hill discloses an airbag (inflatable vehicle occupant protection devices 14, [0015]) further equipped with a coating having a phosphate-based flame-retardant material ("A liquid-based flame retardant, e.g., Fyroflex RDP or Lindol CDP, can also be added to the coating," [0026]; see applicant's specification para [0056] Fyroflex RPO is a phosphate-base flame retardant). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have employed the phosphate-based flame-retardant material discloses by Hill within lse's airbag coating, in order to increase the safety of the airbag by providing an airbag which will not ignite in the event of an automobile accident.
	Regarding claim 7, lse discloses the method [0051) as sought in claim 1, but does not further specify wherein the air bag structure is coated without drying the yarns. While lse does not further specify wherein the air bag structure is coated without drying the yarns, yarns and filaments of textiles are regularly coated without being first dried. For example, Hill teaches a method of forming an airbag (Fig. 6) wherein the yarns are coated without being dried ("It will be appreciated that the step 330 [drying] can be omitted," [0034]. Accordingly, it would have been obvious to a person of ordinary skill in the art to have omitted the step of drying, as disclosed by Hill, with lse's method of forming an airbag, in order to remove a manufacturing step and further improve the manufacturing efficiency of the airbag. 
	Regarding claim 15, lse discloses the air bag (hollow woven airbag, para [0055]; also see Fig. 3a) of claim 12, but does not further specify wherein the coating includes a phosphate-based flame-retardant material. While lse does not further specify a phosphate-based flame-retardant material included in the coating, flame retardant substances are regularly used with air bag coatings. For example, Hill discloses an airbag (inflatable vehicle occupant protection devices 14, para [0015]) further equipped with a coating having a phosphate-based flame-retardant material ("A liquid-based flame retardant, e.g., Fyroflex RDP or Lindol CDP, can also be added to the coating," para [0026]; see applicant's specification para [0056] - Fyroflex RPO is a phosphate-base flame retardant). Accordingly, it would have been obvious to a person of ordinary skill in the art to have utilized the phosphate-based flame-retardant material discloses by Hill with lse's airbag coating, in order to increase the safety of the airbag by providing an airbag which will not ignite in the event of an automobile accident. 
Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ise as applied to claims 1-2, 5-6, 8, 10-13 and 17-20 above, and further in view USPUB 2010/0109305 A1 to Miyata. 
	Regarding claims 9 and 16, lse discloses the method [0051] of claim 1, but does not further specify wherein the coating has a T-peel adhesion with the air bag structure of about 0.78 to about 1.13. While lse does not further specify the peel adhesion characteristics of the coating, the optimization of the peel adhesion properties of air bags is well known in the art. For example, Miyata discloses a coating for an airbag ("coating," para [0043]) further having a peel strength between 0.78 to about 1.13 ("a sealing compound having peel strength equal to or less than that of Embodiment 1 (13 N/cm) for a coating," para [0043]; note that less than 13 N/m is equivalent to less than 1.3 N/mm). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have utilized the peel strength characteristics, as disclosed by Miyata, with lse's airbag coating, in order to provide a coating that has a firm bond to the airbag, thereby minimizing the possibility of a leak occurring in the airbag.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP